Citation Nr: 0814364	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
clavicle injury.

2.  Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from August 1956 to June 1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Houston, Texas.

The veteran testified at a Travel Board hearing in March 2008 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  He 
also requested an RO hearing, which was scheduled for January 
19, 2005, but he cancelled it. 


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a right clavicle disorder is not related to an in-
service disease or injury, or a service-connected disability.

2.  The preponderance of the probative evidence indicates 
that a neck disorder is not related to an in-service disease 
or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right clavicle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  A neck disorder was not incurred in or aggravated by 
active service, nor may arthritis of the neck be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a December 2004 pre-
decision letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain, and of the need to submit all pertinent 
evidence in his possession.  A March 2006 supplemental letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  The claims were readjudicated following issuance 
of the March 2006 letter, as shown in the Statement of the 
Case.  Thus, any timing-of-notice error was cured by that 
action.  Further, the Board's denial of the claims below 
precludes the prospect of any prejudice, as concerns the 
notice on disability ratings and effective dates.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.
 
The Board also recognizes that there is a heightened 
obligation to assist the veteran in the development of his 
claims in cases, such as in this situation, in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Russo v. Brown, 9 
Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005).  Nonetheless, the Board finds VA has fulfilled 
its duty to assist the veteran.  The RO made repeat inquiries 
of the National Personnel Records Center and obtained the 
only Morning Report of record.  The Board also notes an 
unsuccessful 1976 attempt to obtain the veteran's service 
medical records.

The Board also notes the claims were adjudicated without 
affording the veteran an examination.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
This low threshold notwithstanding, the Board finds it was 
not triggered.

The only competent evidence of an in-service injury is the 
veteran's written submissions and testimony at the hearing.  
He is in fact competent to describe an injury he may have 
sustained in service and any symptoms he may have observed or 
experienced related to the claimed injury.  38 C.F.R. 
§ 3.159(a)(1).  The Board, however, finds no competent 
evidence that his claimed disorders are associated with 
active service.  The veteran asserts that his physician told 
him his current cervical spine disorder may have resulted 
from a previous jarring-type injury, and the veteran asserts 
that his claimed in-service injury is the only thing he can 
think of that may have caused his disorders.  In the absence 
of evidence that the veteran has medical training, he is not 
competent to make that association.

Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995).  Further, while the veteran may be competent 
to relate his personal medical history, he is not competent 
to provide diagnostic history.  Along that line, a veteran's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In any event, according to the veteran's own report, 
his VA physician did not specifically link his current neck 
disrorder to his active service but a non-specific prior 
event.

Thus, the Board finds no failure to assist the veteran by the 
fact he was not afforded an examination.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA treatment records note the veteran's diagnosis of cervical 
stenosis, for which he has undergone a cervical laminectomy.  
He asserts that, while in jump school at Ft. Bragg, North 
Carolina, in January or February 1957, he slipped and fell 
hard enough to break his right collarbone.  He also slammed 
his head into the ground, and he was hospitalized for about 
two weeks.  Transcript, pp. 3-5.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

As noted above, the veteran's service medical records are not 
of record.  The claims file notes a May 1976 attempt to 
obtain the veteran's service medical records which apparently 
was also unsuccessful.  The claims file notes the RO's 
current attempts to obtain the veteran's service medical 
records, and that the National Personnel Records Center 
advised the RO the veteran's records were fire-related.  One 
Morning Report was provided, but it pertains to the veteran's 
status in the reserve.

In his Notice of Disagreement, the veteran lamented that it 
was difficult to understand why his claims were denied, as it 
is ludicrous [to conclude] that a jarring injury to his neck 
and a broken collarbone would not have a later effect during 
his senior years.

The Board notes the veteran's consternation but-regrettably, 
even if the Board were to fully accept his report of an in-
service injury, there simply is no evidence that his current 
cervical spine disease is medically linked to any injury he 
may have sustained in service.  The claims file is an 
absolute blank for the period prior to 2000.  There is no 
evidence of any complaints or treatment, private or VA, for 
the right clavicle or neck prior to that time.  The claims 
file notes the veteran filed for VA dental treatment in 1957.  
While the application notes the claim was based on trauma, no 
specifics were provided, and there was no mention of any 
other injury.

In an April 2006 statement, and his testimony at the hearing, 
the veteran made it clear that he had no symptomatology until 
2002 or 2003.  Thus, there clearly is no factual basis for 
service connection for cervical stenosis on a presumptive 
basis, as there is no evidence of the disease manifesting 
within one year of his separation from active service.  See 
38 C.F.R. §§ 3.307, 3.309(a).  The veteran's VA records also 
note a 1993 work-related injury that resulted in a disc 
herniation of the lumbar spine.  He asserted in a January 
2005 letter that the VA physician who performed his cervical 
laminectomy suggested that it could have been a recent or an 
old injury, or a jarring injury that caused his disorder.  
And, the veteran concluded, the only injury he could remember 
is the incident where he broke his collarbone.

Neither the operation report nor associated VA treatment 
records note any comment or opinion of the VA physician to 
the effect the veteran asserts.  The Board acknowledges the 
veteran's situation, but there simply is no evidence of a 
chronic disorder that dates from service.  As mentioned 
above, by the veteran's account, he had no difficulty for 
some 40-plus years.  There just is no factual basis to allow 
service connection.  38 C.F.R. § 3.303.

As concerns the veteran's right clavicle, the medical records 
in the claims file do not note any clavicle or shoulder 
pathology.  A collarbone or shoulder disorder is not listed 
among the veteran's problem areas or diagnoses.  The first 
element of service connection is that there must be evidence 
of a currently diagnosed disorder.  The Board is constrained 
to find the preponderance of the evidence is against the 
claims.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as, other than the assertions made by the 
veteran, there is nothing of record to suggest that he has a 
right clavicle disability or a cervical spine disability 
related to his period of military service. See 38 C.F.R. 
§ 3.159(c)(4) (2007).




In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

The Board also notes the veteran's concern that perhaps his 
service medical records are misfiled under another spelling 
of his surname: "Ru. . ." instead of "Ro. . ." as 
experience by one of his brothers, Transcript, p. 12, but 
finds no substantial evidence of that possibility.  All 
available records, including the Morning Report, show his 
surname as correctly spelled, and attempts to obtain his 
records also included his service number.  Further, even if 
misfiled as perceived by the veteran, it is reasonable to 
infer the records jacket would still have been filed in the 
section of the National Personnel Records Center impacted by 
the 1973 fire. 


ORDER

Entitlement to service connection for residuals of right 
clavicle injury is denied.

Entitlement to service connection for residuals of neck 
injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


